Exhibit 10.8

RoomStore Executive Incentive Plan FYE 2/2011

Consolidated RoomStore Holdings EBITDA

 

Name

  Position   as % of
Plan==>     90%
plan     95% of
plan     PLAN     105%     110%     115%     120%      

Curtis Kimbrell

  CEO     $ 150,000      $ 225,000      $ 300,000      $ 375,000      $ 450,000
     $ 525,000      $ 600,000      Performance above 120% of plan will continue
to pay but can taper off if earnings in this category tend to be windfall
situations or are not as difficult to attain once a high performance level is
reached.

Ned Crosby

  CMO     $ 61,000      $ 91,500      $ 122,000      $ 152,500      $ 183,000   
  $ 213,500      $ 244,000     

Lewis Brubaker

  CFO     $ 40,000      $ 60,000      $ 80,000      $ 100,000      $ 120,000   
  $ 140,000      $ 160,000     

John Hamilton

  SVP     $ 40,000      $ 60,000      $ 80,000      $ 100,000      $ 120,000   
  $ 140,000      $ 160,000     

*  incentive amounts prorated between tiers